DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 10/03/2022.
Claims 1, 4-6, 8, 11-13, 15, 18-20 have been amended.
Claims 1-20 have been examined and rejected based on new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US20140016498A1) in view of Rimini (US9,490,855B1), in view of Qian (US20200036490A1).
Regarding Claim 1, Sharma discloses a method comprising: 
determining whether a user device is experiencing interference (see para 39, Determination of Interference: the interference determining module/UE, to make measurements on signals received from the LTE base station to determine whether there is on-going interference from signals); 
initiating a timer in response to determining that the user device is experiencing interference (see paras 41-42, The interference indication signal is sent when the interference determining module determines that there is ongoing or potential interference between transmission… therefore the mobile communication device is provided with a timer which is set to time a predetermined period, for example, from around 100 ms up to a few seconds); 
Sharma discloses detecting user interference, starting a UE timer and attempting to identify the source of interference.
Sharma does not disclose details regarding the limitation: determining whether the source of the interference has been identified before the timer has expired; and dynamically mitigating the interference in response to identifying the source of the interference before the timer has expired.
In the same field of endeavor, Rimini discloses these limitations: 
determining whether the source of the interference has been identified before the timer has expired; and dynamically mitigating the interference in response to identifying the source of the interference before the timer has expired (see col 12, lines 34-45, In response to determining that there is a change in the uplink resource block allocation, the device processor may again determine the interference level, determine the signal-plus noise level and determine the interference ratio, such as the ISNR. Because the adaptive interference filter is enabled and the device processor is performing interference cancellation, the device processor may obtain the interference level, and the signal level and the noise level needed to calculate the interference ratio from the adaptive interference filter information);  alsodynamic interference mitigation, may reduce or obviate the need to perform manual characterization of interference levels for various Tx powers of a specific multi-subverting communication device. Further, dynamically managing use of the adaptive interference filter enables the device processor to consider interference in the field, environmental conditions such as RF conditions of the transmit and receive communication links, interference that may be generated by a user's body, and other environmental conditions/i.e. determining the source of interference; also see col 12-13, lines 66-67 and lines 1-4, In response to determining that there is no change in the Tx power, the device processor may determine whether the timer has expired. In response to determining that timer has not expired, the device processor may continue to perform interference cancellation).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma, to determine the source of the interference before the timer has expired; and to dynamically mitigate the interference before the timer has expired as taught by Rimini, for more accurate and effective results than manual characterization of interference levels, as well as preserving power storage of the mobile communication device (see Rimini, col 13, lines 45-48).
Sharma in view of Rimini does not disclose details regarding: attempting to identify a source of the interference in response to determining that the user device is experiencing interference, wherein the source of the interference comprises at least one of neighboring cells adjacent to a cell that serves the user device.
In the same field of endeavor, Qian discloses these limitations: see paragraphs 97-98, the first base station obtains a user measurement set of the user. The user measurement set of the user is used to record an interference source neighboring cell that interferes with the user and a degree of interference of RSRP of the interference source neighboring cell to the user.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Sharma and Rimini, to determine the source of the UE interference as the adjacent cell as taught by Qian, to resolve a problem of currently low interference avoidance reliability in a distributed network architecture (see Qian, para 7).

Regarding Claims 2, 9 and 16, Sharma discloses measuring SNR (see para 39), but does not disclose SINR.
In the same field of endeavor, Rimini discloses: determining whether the user device is experiencing interference includes determining whether the user device is experiencing interference based on a signal to interference plus noise ratio (SINR) adjustment threshold (see col 12, lines 5-11, performing interference cancellation using the adaptive interference filter may improve the SINR of the desired signal level. Therefore, in response to determining that the interference ratio is greater than or equal to than the interference ratio threshold, the device processor may enable the adaptive interference filter).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma, to determine SINR based on a threshold as taught by Rimini, for more accurate and effective results than manual characterization of interference levels, as well as preserving power storage of the mobile communication device (see Rimini, col 13, lines 45-48).

Regarding Claims 4, 11 and 18, Sharma in view of Rimini does not disclose details regarding: attempting to identify the source of the interference includes attempting to identify the source of the interference based on a reference signal received power (RSRP) measurement of the at least one of the neighboring cells. 
In the same field of endeavor, Qian discloses these limitations: see paragraphs 97-98, the first base station obtains a user measurement set of the user. The user measurement set of the user is used to record an interference source neighboring cell that interferes with the user and a degree of interference of RSRP of the interference source neighboring cell to the user.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Sharma and Rimini, to determine the source of the UE interference as the adjacent cell as taught by Qian, to resolve a problem of currently low interference avoidance reliability in a distributed network architecture (see Qian, para 7).

Regarding Claim 8, Sharma discloses a device comprising: one or more processors configured to: 
determine whether a user device is experiencing interference (see para 39, Determination of Interference: the interference determining module/UE, to make measurements on signals received from the LTE base station to determine whether there is on-going interference from signals); 
initiate a timer in response to determining that the user device is experiencing interference (see paras 41-42, The interference indication signal is sent when the interference determining module determines that there is ongoing or potential interference between transmission… therefore the mobile communication device is provided with a timer which is set to time a predetermined period, for example, from around 100 ms up to a few seconds); 
Sharma discloses detecting user interference, starting a UE timer and attempting to identify the source of interference.
Sharma does not disclose details regarding the limitation: determine whether the source of the interference has been identified before the timer has expired; and dynamically mitigate the interference in response to identifying the source of the interference before the timer has expired.
In the same field of endeavor, Rimini discloses these limitations: 
determine whether the source of the interference has been identified before the timer has expired; and dynamically mitigate the interference in response to identifying the source of the interference before the timer has expired (see col 12, lines 34-45, In response to determining that there is a change in the uplink resource block allocation, the device processor may again determine the interference level, determine the signal-plus noise level and determine the interference ratio, such as the ISNR. Because the adaptive interference filter is enabled and the device processor is performing interference cancellation, the device processor may obtain the interference level, and the signal level and the noise level needed to calculate the interference ratio from the adaptive interference filter information);  alsodynamic interference mitigation, may reduce or obviate the need to perform manual characterization of interference levels for various Tx powers of a specific multi-subverting communication device. Further, dynamically managing use of the adaptive interference filter enables the device processor to consider interference in the field, environmental conditions such as RF conditions of the transmit and receive communication links, interference that may be generated by a user's body, and other environmental conditions/i.e. determining the source of interference; also see col 12-13, lines 66-67 and lines 1-4, In response to determining that there is no change in the Tx power, the device processor may determine whether the timer has expired. In response to determining that timer has not expired, the device processor may continue to perform interference cancellation).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma, to determine the source of the interference before the timer has expired; and to dynamically mitigate the interference before the timer has expired as taught by Rimini, for more accurate and effective results than manual characterization of interference levels, as well as preserving power storage of the mobile communication device (see Rimini, col 13, lines 45-48).
Sharma in view of Rimini does not disclose details regarding: attempting to identify a source of the interference in response to determining that the user device is experiencing interference, wherein the source of the interference comprises at least one of neighboring cells adjacent to a cell that serves the user device.
In the same field of endeavor, Qian discloses these limitations: see paragraphs 97-98, the first base station obtains a user measurement set of the user. The user measurement set of the user is used to record an interference source neighboring cell that interferes with the user and a degree of interference of RSRP of the interference source neighboring cell to the user.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Sharma and Rimini, to determine the source of the UE interference as the adjacent cell as taught by Qian, to resolve a problem of currently low interference avoidance reliability in a distributed network architecture (see Qian, para 7).

Regarding Claim 15, Sharma discloses non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors (see para 37, FIG. 3, The controller operates in accordance with software instructions stored within memory), cause the one or more processors to: 
determine whether a user device is experiencing interference (see para 39, Determination of Interference: the interference determining module/UE, to make measurements on signals received from the LTE base station to determine whether there is on-going interference from signals); 
initiate a timer in response to determining that the user device is experiencing interference (see paras 41-42, The interference indication signal is sent when the interference determining module determines that there is ongoing or potential interference between transmission… therefore the mobile communication device is provided with a timer which is set to time a predetermined period, for example, from around 100 ms up to a few seconds); 
Sharma discloses detecting user interference, starting a UE timer and attempting to identify the source of interference.
Sharma does not disclose details regarding the limitation: determine whether the source of the interference has been identified before the timer has expired; and dynamically mitigate the interference in response to identifying the source of the interference before the timer has expired.
In the same field of endeavor, Rimini discloses these limitations: 
determine whether the source of the interference has been identified before the timer has expired; and dynamically mitigate the interference in response to identifying the source of the interference before the timer has expired (see col 12, lines 34-45, In response to determining that there is a change in the uplink resource block allocation, the device processor may again determine the interference level, determine the signal-plus noise level and determine the interference ratio, such as the ISNR. Because the adaptive interference filter is enabled and the device processor is performing interference cancellation, the device processor may obtain the interference level, and the signal level and the noise level needed to calculate the interference ratio from the adaptive interference filter information);  alsodynamic interference mitigation, may reduce or obviate the need to perform manual characterization of interference levels for various Tx powers of a specific multi-subverting communication device. Further, dynamically managing use of the adaptive interference filter enables the device processor to consider interference in the field, environmental conditions such as RF conditions of the transmit and receive communication links, interference that may be generated by a user's body, and other environmental conditions/i.e. determining the source of interference; also see col 12-13, lines 66-67 and lines 1-4, In response to determining that there is no change in the Tx power, the device processor may determine whether the timer has expired. In response to determining that timer has not expired, the device processor may continue to perform interference cancellation).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma, to determine the source of the interference before the timer has expired; and to dynamically mitigate the interference before the timer has expired as taught by Rimini, for more accurate and effective results than manual characterization of interference levels, as well as preserving power storage of the mobile communication device (see Rimini, col 13, lines 45-48).
Sharma in view of Rimini does not disclose details regarding: attempting to identify a source of the interference in response to determining that the user device is experiencing interference, wherein the source of the interference comprises at least one of neighboring cells adjacent to a cell that serves the user device.
In the same field of endeavor, Qian discloses these limitations: see paragraphs 97-98, the first base station obtains a user measurement set of the user. The user measurement set of the user is used to record an interference source neighboring cell that interferes with the user and a degree of interference of RSRP of the interference source neighboring cell to the user.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Sharma and Rimini, to determine the source of the UE interference as the adjacent cell as taught by Qian, to resolve a problem of currently low interference avoidance reliability in a distributed network architecture (see Qian, para 7).

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Rimini, in view of Rassam (US20220053512A1, having provisional application number 63/065,370 filed on August 13, 2020).
Regarding Claims 3, 10 and 17, Sharma in view of Rimini does not disclose details regarding: determining whether the user device is experiencing interference includes determining whether the user device is experiencing interference based on a channel state information (CSI) interference measurement (IM).
In the same field of endeavor, Rassam discloses: see para 43, The UEs include a channel state information-interference measurement (CSI-IM) measurement module. The CSI-IM measurement module receives, from a base station, a message including at least one reporting configuration and resource configuration for a number of CSI-IM resource patterns associated with a first radio access technology (RAT). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma in view of Rimini, to determine interference based on a channel state information (CSI) interference measurement (IM) as taught by Rassam, to increase an accuracy of interference estimates from second RAT neighbor cells with dynamic spectrum sharing (see Rassam, para 78).

Regarding Claims 5, 12 and 19, Sharma in view of Rimini does not disclose details regarding: attempting to identify the source of the interference includes attempting to identify the source of the interference based on a channel state information (CSI) interference measurement (IM) of the at least one of the neighboring cell adjacent to a cells.
In the same field of endeavor, Rassam discloses: see para 43, The UEs include a channel state information-interference measurement (CSI-IM) measurement module. The CSI-IM measurement module receives, from a base station, a message including at least one reporting configuration and resource configuration for a number of CSI-IM resource patterns associated with a first radio access technology (RAT). Each CSI-IM resource pattern may correspond to a time and frequency location in a resource block of a neighbor cell associated with a second RAT. The CSI-IM measurement module also transmits one or more CSI reports based on the reporting configuration(s) and the resource configuration(s).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma in view of Rimini, to determine (CSI) interference measurement (IM) of a neighboring cell adjacent to a cell that serves the user device as taught by Rassam, to increase an accuracy of interference estimates from second RAT neighbor cells with dynamic spectrum sharing (see Rassam, para 78).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Rimini, in view of Rassam, further in view of Ouchi (US20170041880A1).
Regarding Claims 6, 13 and 20, Sharma in view of Rimini does not disclose: dynamically mitigating the interference includes: configuring multiple semi-persistent or aperiodic the at least one of the neighboring cell; and dynamically activating or deactivating one or more CSI-RS resource sets based on the source of the interference to rate match around the interference.
In the same field of endeavor, Rassam discloses this limitation: see para 75, the base station schedules the UE for semi-persistent reporting. In these configurations, the base station may activate or deactivate one or more CSI-IM resource patterns and corresponding measurement reports based on neighbor cell measurement reports (e.g., signal strength measurements) transmitted by the UE. That is, the UE may receive a signal for activating (e.g., triggering) a set of measurement reports and a set of CSI-IM resource patterns corresponding to the set of measurement reports. The set of measurement reports may include one or more measurement reports… For the selected CSI-IM resource pattern(s) of the set of CSI-IM resource patterns, the UE may measure a total interference power of the set of REs aligned with the time and frequency location of the selected CSI-IM resource pattern(s). The UE may report the set of measurement reports to the base station. In other configurations, the base station schedules the UE for aperiodic reporting. As described above, the UE may be configured with a number of CSI-IM resources, where each CSI-IM resource is specified for a frequency domain and time domain (e.g., symbol) location. In these configurations, the base station triggers the UE to measure a set of CSI-IM resources and report one or more corresponding measurement reports based on neighbor cell measurement reports transmitted by the UE; also see para 78.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma in view of Rimini, to determine (CSI) interference measurement (IM) of a neighboring cell adjacent to a cell that serves the user device as taught by Rassam, to increase an accuracy of interference estimates from second RAT neighbor cells with dynamic spectrum sharing (see Rassam, para 78).
Sharma in view of Rimini, in view of Rassam discloses does not disclose a zero-power (ZP) channel state information (CSI) reference signal (RS).
In the same field of endeavor, Ouchi discloses this limitation: see para 78, the resource of the downlink includes a zero power channel state information-reference signal (ZP CSI-RS), and channel state information-interference measurement (CSI-IM).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma in view of Rimini in view of Rassam, to use zero-power CSI-RS as taught by Ouchi, to provide a method capable of improving transmission efficiency in a communication system (see Ouchi, para 10), and for interference measurement.

Regarding Claims 7, 14, Sharma in view of Rimini does not disclose: dynamically mitigating the interference includes: configuring and de-configuring periodic 
In the same field of endeavor, Rassam discloses this limitation: see para 75, the base station schedules the UE for semi-persistent reporting. In these configurations, the base station may activate or deactivate one or more CSI-IM resource patterns and corresponding measurement reports based on neighbor cell measurement reports (e.g., signal strength measurements) transmitted by the UE. That is, the UE may receive a signal for activating (e.g., triggering) a set of measurement reports and a set of CSI-IM resource patterns corresponding to the set of measurement reports. The set of measurement reports may include one or more measurement reports… For the selected CSI-IM resource pattern(s) of the set of CSI-IM resource patterns, the UE may measure a total interference power of the set of REs aligned with the time and frequency location of the selected CSI-IM resource pattern(s). The UE may report the set of measurement reports to the base station. In other configurations, the base station schedules the UE for aperiodic reporting. As described above, the UE may be configured with a number of CSI-IM resources, where each CSI-IM resource is specified for a frequency domain and time domain (e.g., symbol) location. In these configurations, the base station triggers the UE to measure a set of CSI-IM resources and report one or more corresponding measurement reports based on neighbor cell measurement reports transmitted by the UE; also see para 78, The reporting configuration may be transmitted via RRC signaling and may configure a reporting periodicity for a number of CSI reports, where each CSI report may correspond to one or more CSI-IM patterns, such as the CSI-IM patterns. That is, each CSI-IM pattern of the number of CSI-IM patterns corresponds to a different time and frequency location in a resource block of a neighbor cell associated with a second RAT. In one configuration, the reporting periodicity is periodic. In another configuration, the reporting periodicity is semi-persistent. In yet another configuration, the reporting periodicity is aperiodic; and at para 86, The reporting configuration and the resource
configuration may be transmitted via RRC signaling. 
Sharma in view of Rimini, in view of Rassam discloses does not disclose a zero-power (ZP) channel state information (CSI) reference signal (RS).
In the same field of endeavor, Ouchi discloses this limitation: see para 78, the resource of the downlink includes a zero power channel state information-reference signal (ZP CSI-RS), and channel state information-interference measurement (CSI-IM).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sharma in view of Rimini in view of Rassam, to use zero-power CSI-RS as taught by Ouchi, to provide a method capable of improving transmission efficiency in a communication system (see Ouchi, para 10), and for interference measurement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472